

115 HR 5991 IH: Department of Homeland Security Accountability and Transparency Act
U.S. House of Representatives
2018-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5991IN THE HOUSE OF REPRESENTATIVESJune 1, 2018Mr. Crowley introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Ways and Means, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the collection of data by officers enforcing United States laws and regulations, including at border security stops within United States borders, and for other purposes. 
1.Short titlesThis Act may be cited as the Department of Homeland Security Accountability and Transparency Act or the DATA Act. 2.DefinitionsIn this Act: 
(1)Border securityThe term border security means the prevention of unlawful entries into the United States, including entries by individuals, instruments of terrorism, narcotics, and other contraband. (2)CheckpointThe term checkpoint means a location— 
(A)at which vehicles or individuals traveling through the location are stopped by a law enforcement official for the purposes of enforcement of United States laws and regulations; and (B)that is not located at a port of entry along an international border of the United States. 
(3)Law enforcement officialThe term law enforcement official means— (A)an officer or agent of U.S. Customs and Border Protection; 
(B)an officer or agent of U.S. Immigration and Customs Enforcement; or (C)an officer or employee of a State, or a political subdivision of a State, who is carrying out the functions of an immigration officer pursuant to— 
(i)an agreement entered into under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)); (ii)authorization under title IV of the Tariff Act of 1930 (19 U.S.C. 1401 et seq.); or 
(iii)any other agreement with the Department of Homeland Security, including any Federal grant program. (4)Patrol stopThe term patrol stop means search, seizure, or interrogation of a motorist, passenger, or pedestrian initiated anywhere except as part of an inspection at a port of entry or a primary inspection at a checkpoint. 
(5)Primary inspectionThe term primary inspection means an initial inspection of a vehicle or individual at a checkpoint. (6)Secondary inspectionThe term secondary inspection means a further inspection of a vehicle or individual that is conducted following a primary inspection. 
3.Data collection by law enforcement officials enforcing United States laws and regulations and making border security stops 
(a)Requirement for data collection regarding stops and searchesA law enforcement official who initiates a patrol stop or who detains any individual beyond a brief and limited inquiry, such as a primary inspection at a checkpoint, shall record— (1)the date, time, and location of the contact; 
(2)the law enforcement official’s basis for, or circumstances surrounding, the contact, including if such individual’s perceived race or ethnicity contributed to the basis for, and circumstances surrounding, the contact; (3)the identifying characteristics of such individual, including the individual’s perceived race, gender, ethnicity, and approximate age; 
(4)the duration of the stop, detention, or search, whether consent was requested and obtained for the contact, including any search; (5)a description of any articulable facts and behavior by the individual that justify initiating the contact or probable cause to justify any search pursuant to such contact; 
(6)a description of any items seized during such search, including contraband or money, and a specification of the type of search conducted; (7)whether any arrest, detention, warning, or citation resulted from such contact and the basis for such action; 
(8)the immigration status of the individual, if obtained during the ordinary course of the contact without additional questioning in accordance with this Act, and whether removal proceedings were subsequently initiated against the individual; (9)whether a body-worn camera or any other video or audio recording exists that recorded the stop or detention; 
(10)whether force was used by the law enforcement official and, if so, the type of force, justification for using force, and whether the use of force resulted in injury or death; (11)whether any complaint was made by the individual subject to the contact, and if so— 
(A)which oversight components within or outside of the Department of Homeland Security investigated the complaint; (B)how long the investigation lasted; 
(C)a description of the methods of investigation used; and (D)the badge number of the law enforcement official involved in the complaint; 
(12)if the contact was initiated by a State or local law enforcement agency— (A)the reason for involvement of a Federal law enforcement official; 
(B)the duration of the contact prior to contact with any Federal law enforcement official; (C)the method by which a Federal law enforcement official was informed of the stop; and 
(D)whether the individual was being held by State or local officials on State criminal charges at the time of such contact; (13)if the contact was initiated by a State or local law enforcement agency of a State, whether such agency was acting pursuant to— 
(A)an agreement entered into under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)); (B)authorization under title IV of the Tariff Act of 1930 (19 U.S.C. 1401 et seq.); or 
(C)pursuant to any other agreement with the Department of Homeland Security, including any Federal grant program; (14)if the contact involved an individual whose primary language of communication is not English, the means of communication used; 
(15)if the contact occurred at a location proximate to a place of worship or religious ceremony, school or education-related place or event, courthouse or other civic building providing services accessible to the public, hospital, medical treatment, or health care facility, at a public demonstration, or an attorney's office, including a public defender or legal aid office; and (16)if the contact occurred at a location described in paragraph (15), why that location was chosen and any supervisory approval that was sought to carry out the contact at the location. 
(b)Requirement for U.S. Customs and Border Protection data collection regarding checkpointsThe Commissioner of U.S. Customs and Border Protection shall collect data on— (1)the number of permanent and temporary checkpoints utilized by officers of U.S. Customs and Border Protection; 
(2)the location of each such checkpoint; (3)the dates on which a temporary checkpoint was used; and 
(4)a description of each such checkpoint, including the presence of any other law enforcement agencies and the use of law enforcement resources, such as canines and surveillance technologies, including license plate readers. (c)RulemakingNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with stakeholders, including research, civil and human rights organizations, shall promulgate regulations relating to the collection and reporting of data required under subsections (a) and (b), which shall— 
(1)specify all data to be reported; and (2)provide standards, definitions, and technical specifications to ensure uniform reporting. 
(d)Compilation of data 
(1)Department of homeland security law enforcement officialsThe Secretary of Homeland Security shall compile— (A)the data collected under subsection (a) by U.S. Immigration and Customs Enforcement officers and U.S. Customs and Border Protection officers; 
(B)the data collected under subsection (b) by the Commissioner of U.S. Customs and Border Protection; and (C)an analysis for all incidents investigated by the Department of Homeland Security’s Office of Inspector General, U.S. Customs and Border Protection’s Office of Professional Responsibility, or U.S. Immigration and Customs Enforcement’s Office of Professional Responsibility to determine whether the data required to be collected under this Act were properly recorded and, if not, the corrective measures that were or will be taken. 
(2)Other law enforcement officialsThe head of each agency, department, or other entity that employs law enforcement officials other than officers referred to in paragraph (1) shall— (A)compile the data collected by such law enforcement officials pursuant to subsection (a); and 
(B)submit the compiled data to the Secretary of Homeland Security. (e)Use of dataThe Secretary of Homeland Security shall consider the data compiled under subsection (d) in making policy and program decisions. 
(f)Audit and reportNot later than 1 year after the effective date of the regulations promulgated under subsection (c), the Comptroller General of the United States shall— (1)conduct an audit of the data compiled under subsection (d) to determine whether law enforcement officials are complying with the data collection requirements under subsection (a); and 
(2)submit a report to Congress that contains a summary of the findings of such audit. 4.Annual report (a)RequirementNot later than 1 year after the effective date of this Act, and annually thereafter, the Secretary of Homeland Security shall submit a report to Congress on the data compiled under section 3(d), including all such data for the previous year. 
(b)AvailabilityEach report submitted under subsection (a) shall be made available to the public, except for particular data if the Secretary— (1)explicitly invokes an exemption contained in paragraphs (1) through (9) of section 552(b) of title 5, United States Code; and 
(2)provides a written explanation for the exemption’s applicability. (c)PrivacyThe Secretary may not report unique personal identifying information of persons stopped, searched, or subjected to a property seizure, for purposes of this section. 
(d)PublicationThe data compiled under section 3(d) shall be made available to the public to the extent the release of such data is permissible under Federal law. 